     Case 2:19-cv-01902-KJM-CKD Document 11 Filed 02/03/20 Page 1 of 2


1    RANDY J. RISNER
     Interim City Attorney, SBN 172552
2
     BY: KATELYN M. KNIGHT
3    Deputy City Attorney, SBN 264573
     CITY OF VALLEJO, City Hall
4    555 Santa Clara Street, 3rd Floor
     Vallejo, CA 94590
5
     Tel: (707) 648-4545
6    Fax: (707) 648-4687
     Email: katelyn.knight@cityofvallejo.net
7

8
     Attorneys for Defendants CITY OF VALLEJO,
     ANDREW BIDOU, KEVIN BARRETO and HEATHER SMITH
9

10                                UNITED STATES DISTRICT COURT
11
                  EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
12

13

14   DELON THURSTON,                                          Case No: 2:19-cv-01902-KJM-CKD

15                   Plaintiff,                               DESIGNATION OF COUNSEL
16
            vs.
17
     CITY OF VALLEJO, a municipal
18   corporation; ANDREW BIDOU, in his
     official capacity as Chief of Policer; KEVIN
19
     BARRETO individually and in his capacity
20   as Police Officer for the CITY OF
     VALLEJO; HEATHER LAMB, individually
21   and in her capacity as Police Officer for the
     CITY OF VALLEJO; and DOES 1-50,
22
     individually and in their official capacities as
23   Police Officers for the CITY OF VALLEJO,
     jointly and severally,
24
                     Defendant.
25

26

27          TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
28          Defendants CITY OF VALLEJO, ANDREW BIDOU, KEVIN BARRETO and


     Case No. 2:19-cv-01902-KJM-CKD                                   DESIGNATION OF COUNSEL
                                                        -1-
     Case 2:19-cv-01902-KJM-CKD Document 11 Filed 02/03/20 Page 2 of 2


1    HEATHER SMITH hereby designate the following attorney as counsel for service in this action:
2                  Randy J. Risner, SBN 172552
                   Interim City Attorney
3
                   City of Vallejo, City Attorney’s Office
4                  555 Santa Clara Street, 3rd Floor
                   Vallejo, CA 94590
5                  Tel: (707) 648-4545
                   Fax: (707) 648-4687
6
                   E-mail: randy.risner@cityofvallejo.net
7
            The following attorney is no longer counsel of record in this action:
8
                   CLAUDIA M. QUINTANA, SBN 178613
9

10
     DATED: February 3, 2020                           Respectfully submitted,
11

12
                                                       /s/ Katelyn M. Knight
13                                                     KATELYN M. KNIGHT
                                                       Deputy City Attorney
14                                                     Attorney for Defendants,
15
                                                       CITY OF VALLEJO, ANDREW BIDOU,
                                                       KEVIN BARRETO, HEATHER SMITH
16

17

18

19

20

21

22

23

24

25

26

27

28



     Case No. 2:19-cv-01902-KJM-CKD                                DESIGNATION OF COUNSEL
                                                    -2-
